     Case 4:20-cv-01119-DPM-JJV Document 20 Filed 03/31/21 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

DWAYNE T. HENSON
ADC #121669                                                  PLAINTIFF

v.                     No. 4:20-cv-1119-DPM-JJV

LERIZZA NUNAG, LPN, Cummins Unit                          DEFENDANT

                                ORDER
     Defendant Nunag submitted new evidence with her objections to
the recommendation.      Doc. 19. If Henson wants to respond to the
objections or new exhibits, then he must do so by 16 April 2021.
     So Ordered.

                                  D .P. Marshall Jr.
                                  United States District Judge
